Citation Nr: 1810611	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-27 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether there was filed a timely Notice of Disagreement (NOD) with a September 2010 rating decision that denied the claim for entitlement to Dependency and Indemnity Compensation (DIC) and accrued benefits.

2. Whether there was clear and unmistakable error (CUE) within a November 19, 1984 rating decision that denied service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to DIC, including under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Katie Ambler, Esq.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  
The Veteran died in March 2009.  The appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The appeal consists of two issues, one for timely NOD with the RO denial of the appellant's claim for death benefits, the other alleging CUE within a November 1984 rating decision that had denied service connection for PTSD.  These two distinct claims are nonetheless intertwined regarding the outcome of  the case.  The procedural history being initially somewhat complex, the Board addresses this concern in detail further below. 

A Board videoconference hearing was held August 2017 before the undersigned Veterans Law Judge.  The transcript is of record.

The claims on appeal as certified to the Board are being granted, for purpose of thorough future consideration of DIC entitlement.  The claim for accrued benefits on the merits is denied.  The underlying claim for DIC entitlement on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 

FINDINGS OF FACT

1. The appellant's attorney's March 2011 correspondence filing for CUE within a November 1984 rating decision, when considered along with the appellant's own correspondence from December 2009 that referenced entitlement to DIC benefits, comprised a Notice of Disagreement with the September 2010 RO rating decision denying that benefit.

2. There has not been a timely Notice of Disagreement regarding nor is there legal standing to raise, any claim for accrued benefits.

3. There was manifest and undebatable error within the November 1984 RO rating decision that denied service connection for PTSD.


CONCLUSIONS OF LAW

1. The criteria are met for a timely NOD with regard to the September 2010 RO rating decision that denied DIC benefits, including under 38 U.S.C. § 1318.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.201, 20.302 (2017).  

2. The criteria are not met for timely NOD on any claim for accrued benefits.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.201, 20.302 (2017).  

3. The November 1984 RO rating decision that denied the Veteran's original claim for service connection for PTSD was the product of CUE.  38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105(a) (2017).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duty to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (2012); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2017). 

With regard to the claims being reviewed the VCAA as a general matter is not applicable.  First, upon the matter of whether a timely NOD was filed in regard to the RO's September 2010 rating decision denying entitlement to death benefits, this issue is resolved primarily by interpretation and application of the relevant legal provisions.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (VCAA not applicable where existing statutory scheme is generally dispositive of claim).  Similarly, accrued benefits is being denied on a matter of legal interpretation, and does not require additional factual discussion for resolution of that claim.

Next, regarding the second issue, that of whether there was CUE in a prior rating decision during the Veteran's lifetime, similarly, the VCAA does not have a role with regard to the development of CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Parker v. Principi, 15 Vet. App. 407, 412 (2002). 

Whether there was a Timely Notice of Disagreement with the September 2010 Rating Decision

Per VA law, an appeal consists of a timely filed Notice of Disagreement and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.200 (2017).   

The current version of 38 C.F.R. § 20.201 prescribes that a specific VA form be utilized in regard to filing a Notice of Disagreement.  The requirements of this provision are set forth in the regulation itself.  However, that provision became effective September 25, 2014, and the instant matter clearly involves a procedural history with accompanying events prior to that time.  Hence, the Board cites the former version of section 20.201 below.

Under the former 38 C.F.R. § 20.201, a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement.  While special wording is not required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.   If the AOJ gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to only one of the disabilities, the Notice of Disagreement must make that clear. 

The time limit within which to file an NOD is one year from the date of RO notification of the determination made.  See 38 C.F.R. § 20.302.  
 
Before addressing the timeliness of NOD question, the Board briefly summarizes its significance.  As indicated, the procedural history involved in this matter is indeed somewhat complex.  However, the question basically before the Board is initially whether there was a valid and timely NOD from the RO's September 2010 denial of DIC and/or accrued benefits.  Provided so, then the second matter is whether DIC is warranted on the merits based on CUE in a prior November 1984 rating decision.  Only the first question is now addressed.  Only if resulting in a favorable disposition is there need to proceed to the CUE matter.  The Board finds that a timely NOD was filed.  This conclusion is supported by applicable law and reasonably construing the NOD in and of itself.   

Records show, the May 2009 RO rating decision denied the appellant-widow's original claim for DIC based upon the issue of service connection for the cause of the Veteran's death, which designated requested entitlement under 38 U.S.C. § 1310, and the second available grounds for entitlement to DIC under 38 U.S.C. § 1318.  The appellant received notification of that determination pursuant to the RO's correspondence dated from June 3, 2009.  Thus, the appellant's original timeframe within which to file a timely NOD from the aforementioned determination was the one-year from issuance of that letter.  Ordinarily, therefore, this would clearly designate the one year up until June 3, 2010 as the requisite timeframe within which to file an appeal.   

Thereafter, the appellant filed December 2009 correspondence indicating that she did not understand why DIC was denied because the evidence supported that he was sufficiently close to having been 100 percent disabled for 10 years.  The appellant described the Veteran's symptoms of PTSD.  She further stated that she was now having her own financial difficulties in recent years.  Accompanying the appellant's statement was additional documentation, including but not limited to a June 2009 private medical opinion indicating the Veteran had previously had chronic obstructive pulmonary disease and it was believed that this had caused his death.

A July 2010 report of contact with the appellant, by telephone communication, confirmed that the appellant wanted the issues of DIC, and service connection for cause of death, to be reconsidered.  

By September 2010 correspondence, the RO notified the appellant that it had made a decision upon the "reopened claim for DIC," and that the determination was of a denial.  

Then, by March 2011 correspondence from the appellant's attorney the argumentation was presented that there was CUE within a prior November 19, 1984 rating decision during the Veteran's lifetime.  This rating decision had denied service connection for PTSD.  Upon this correspondence, on the heading it stated "Notice of Disagreement - Intent to Appeal based on CUE for denying Veteran's PTSD claim November 19, 1984". 

Thereafter, by August 2011 follow up correspondence, the Veteran's attorney indicated that for purpose of clarification, 

[t]he enclosed letter is clearly asking for review of a previously decided claim under Clear and Unmistakable Error.  The appellant is not attempting to file a new application for Death Pension, DIC and Accrued Benefits.  Therefore, we are requesting that the file be returned to the office of original jurisdiction, the St. Louis Regional Office, for review under CUE.

Then by June 2012 RO correspondence, it was indicated that the claim filed for CUE was being denied because CUE claims would have first had to have been made during the Veteran's lifetime, and not by survivors of the Veteran to be paid as accrued benefits.  Further set forth with the RO's correspondence, was that the appellant's attorney further indicated that she did not wish to re-open a claim for service-connected death benefits or death pension benefits.   

Having reviewed all the foregoing, the Board finds a timely NOD on the issue of DIC benefits, particularly in light of applicable provisions for the reasonable construction of a claimant's filings.  Clearly the last and final RO determination of DIC entitlement was in September 2010.  The original decision was made in May 2009, but the appeals process and one-year timeframe within which to express disagreement with the decision was extended due to filing of additional substantive evidence consisting of the June 2009 physician's opinion, recognized by the RO as being "new and material" evidence.  See 38 C.F.R. § 3.156(b).  At this time, the RO did not consider the appellant's December 2009 statement to be an actual NOD, but as additional lay testimony and explanation that accompanied the "new and material evidence."  Consequently, the RO considered the December 2009 in support of the underlying claim and its readjudication, but did not proceed to providing the Statement of the Case (SOC) as the next stage in the appellate process.  See 38 C.F.R. § 20.201.  Thereafter, the appellant's attorney filed the March 2011 claim for CUE in a prior rating decision during the Veteran's lifetime.  This appeared to be a claim for accrued benefits.  Under VA law, however, it is established that survivors do not have standing to raise CUE claims that were not originally filed during a veteran's lifetime.  See generally, Rusick v. Gibson, 760 F.3d 1342 (Fed. Cir. 2014).  The Veteran's attorney had also disclaimed that he was filing for anything other than just accrued benefits, including disclaiming that this was a continuation of the prior DIC claim (inasmuch as a favorable determination upon the CUE issue might impact DIC entitlement under 38 U.S.C. § 1318).  As such, based on the March 2011 attorney communication alone it would appear that this was not enough to provide a timely NOD.

All the same, the Board is inclined to look at all the communications in the aggregate.  Having already seen through the appellant's December 2009 statement that she clearly intended to contest the issue of DIC entitlement, along with the March 2011 subsequent filing that sets forth CUE and therefore if proven would ultimately assist in establishing DIC, there is enough provided that upon reasonable construction of the pleadings a timely NOD can be ascertained.   See generally, Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA's obligation to construe the pleadings broadly to discern all issues raised within the record); see also Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  

Accordingly, the Board finds there has been provided a timely NOD on the issue of DIC.  

As for entitlement accrued benefits, however, the appellant did not timely file an NOD regarding that subject.  In any event, the accrued benefits claim prospectively based on a newly asserted CUE claim cannot be made.   

The discussion will proceed to the CUE claim.

Whether CUE was Present within the November 1984 Rating Decision

Under 38 U.S.C. § 1318, a surviving spouse may be entitled to DIC in the same manner as if the Veteran's death were service- connected, under certain specific conditions.  VA shall pay DIC under 38 U.S.C. § 1318 to the surviving spouse of a veteran who dies not as the result of his own willful misconduct, and who at the time of death was in receipt of or "entitled to receive" compensation for a service-connected disability rated totally disabling provided, in pertinent part, that the disability was continuously rated totally disabling for a period of at least 10 consecutive years immediately preceding death.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318(b) (2012); 38 C.F.R. § 3.22 (2017).

Pursuant to 38 C.F.R. § 3.22(b)(3), the term "entitled to receive" means that at the time of death, the Veteran had previously applied for compensation but had not received total disability compensation due solely to CUE in a VA decision concerning the issue of service connection, disability evaluation, or effective date.

The appellant, through her attorney, avers that there was CUE with the November 1984 rating decision that denied service connection for PTSD.  

Then by a subsequent RO rating decision, the benefit of service connection for PTSD was established with an assigned 50 percent rating effective from October 1, 1991, and 70 percent rating effective from March 2, 2000.  
 
The significance of the alleged CUE inquiry for purpose of entitlement under 38 U.S.C. § 1318 is that the relevant date of claim when the Veteran originally filed for service connection for PTSD was November 19, 1984.  Provided that service connection were established for PTSD retroactive to November 19, 1984, in theory it would be of benefit to the section 1318 claim -- technically speaking, a longer period within which to establish the requisite 10-year schedular rating of 100 percent and/or TDIU entitlement; and the ability to consider medical evidence from the time period between 1984 and 1991 as that affects the determination of the overall retroactive disability rating.   Therefore, the Board will consider the CUE claim on its merits.

Under applicable VA law, previous RO decisions that were not timely appealed are final and binding on the veteran based on the evidence then of record and generally will be accepted as correct in the absence of CUE.  The prior decision will be reversed or amended only where the evidence establishes this error.  See 38 U.S.C.A. § 5109A (2012); 38 C.F.R. § 3.105(a) (2017). 

CUE is defined as a very specific and rare kind of error.  "It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

The Court has indicated that a three-pronged test is used to determine whether CUE was in a prior decision: (1) it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed and evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14   (1992) (en banc). 

In order for an alleged error to constitute CUE it must have consisted of an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts, not merely misinterpretation of the facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  A claim of CUE on the basis that the previous adjudication at issue "improperly weighed and evaluated the evidence" does not satisfy the stringent legal requirements for CUE.  See Fugo, 6 Vet. App. at 43. 

A breach of VA's duty to notify and assist likewise does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 418 (1996); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  This includes situations when the RO is alleged to have breached the duty to assist a veteran in obtaining relevant service medical records that may render a prior rating decision non-final, or another kind of "grave procedural error" ostensibly has occurred.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2003) (en banc). 

However, the failure to apply a relevant law or regulation is an appropriate subject for a claim of CUE.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 329 (1999), citing Olson v. Brown, 5 Vet. App. 430, 433 (1993). 

In addition, establishing a claim for service connection for PTSD requires: (1) medical evidence diagnosing the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

These requirements were not technically in effect back in 1984, but similar principles of diagnosis, in-service injury, and causation relationship between the two would clearly apply.

Here, on the whole, the Board agrees there was CUE.  

Within the November 1984 RO rating decision, it is indicated that the Veteran was always nervous, shaky and unsettled in his mind, although he had been doing better lately.  He attributed his condition to experiences in Vietnam including during participation in combat operations.  The Veteran had also been issued a Combat Action Ribbon, which is presumptively evidence of participation in combat.  Based on then applicable law, as the law remains in effect today, a claimant's averment of an in-service stressor related to combat is considered confirmed without need for independent verification.  See 38 U.S.C.A. § 1154(b).  There was moreover an October 1984 VA psychiatric examination which indicated a diagnosis as follows, that of PTSD, currently decompensating into a psychotic affective state.  According to the RO's decision which denied the benefit sought, the RO could not reasonably accept the diagnosis of PTSD because of inadequate supportive examination findings, and no certification by the examining physician  as to basis for change of diagnosis.  

Having reviewed the above, the Board finds clearly that there was CUE in the foregoing.  There was a confirmed stressor, and by competent medical evidence it was found to be etiologically related to a clinical diagnosis of PTSD.  Whereas other aspects of a psychiatric condition were identified beyond PTSD, the fact remains that a definitive clinical diagnosis of PTSD was made.  Therefore, there is a clearly articulated and factually supported basis upon which to award service connection for PTSD.  Moreover, the Board now finds that there is sufficiently strong basis for this outcome that the lack of a grant of that benefit originally, essentially comprised a manifest and undebatable error of law, this being that the preliminary legal requirements for establishing a disability likely of service origin were met.  The chain of events, unattenuated, is demonstrated.  Additional dispositive provisions include 38 U.S.C. § 1154(b) and VA's benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b).  Whereas the doctrine of resolving reasonable doubt in the claimant's favor does not directly apply to CUE claims, which specifically implement a higher evidentiary standard, the applicability of the doctrine to the review and decision upon the Veteran's claim at the time emphasizes the degree to which competent evidence is given appropriate consideration in regard to all reasonable possibilities of deciding a claim. 

Therefore, the finding of CUE is confirmed.  The result of this determination is that the original grant of service connection for PTSD is made retroactive to November 19, 1984.  This clearly is relevant for DIC purposes, notwithstanding that it obviously does not further establish the requisite 10-year period of the 100 percent rating for purpose of application of section 1318.  The preceding determination finding CUE within the November 1984 rating decision nonetheless gets one step closer to establishing a claim for section 1318 entitlement.  
  

ORDER

There was filed a timely NOD with a September 2010 rating decision that denied DIC.

There was not filed a timely NOD with the September 2010 rating decision in regard to the denial of accrued benefits. 

For purpose of determining entitlement to DIC under 38 U.S.C. § 1318, there was CUE within the November 19, 1984 rating decision that denied service connection for PTSD.   


REMAND

The underlying claim on the merits for entitlement to DIC, including under 38 U.S.C. § 1318 is being remanded for purpose of the Regional Office's issuance of a Statement of the Case (SOC) on that claim.  In readjudicating the claim, the RO should take into complete consideration the result of the determination above that there was CUE within the November 1984 rating decision.  At that time, the specific assigned disability rating can be implemented based on all evidence of record, for purposes of decision the section 1318 matter.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a Statement of the Case addressing the issues of entitlement to DIC benefits, including under 38 U.S.C. § 1318.  Only if the appellant or her attorney submits a timely Substantive Appeal addressing these issues should they be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).
 



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


